       Case 1:17-cv-11263-WGY Document 52 Filed 01/28/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                                  CIVIL ACTION NO. 1:17-cv-11263-WGY

GEORGE SAVAGE,

     Plaintiff,

     v.

KARL DUGAL,

     Defendant.


                     DEFENDANT’S PROPOSED VERDICT SLIP

                              Section 1983 – Lawful Arrest

  1. Has the Plaintiff, George Savage, proven by a preponderance of the evidence that the
     Defendant, Officer Karl Dugal, arrested him without probable cause on June 16, 2014?

     YES ________                 NO ________


                             State Law False Imprisonment

  2. Has the Plaintiff proven by a preponderance of the evidence that the Defendant, Officer
     Karl Dugal, unlawfully confined him without probable cause?

     YES ________                 NO _________


                            Section 1983 – Reasonable Force

  3. Has the Plaintiff, George Savage, proven by a preponderance of the evidence that
     excessive force was used against him by the Defendant, Officer Karl Dugal?

     YES ________                 NO ________
        Case 1:17-cv-11263-WGY Document 52 Filed 01/28/19 Page 2 of 4



                               State Law Assault and Battery

   4. Has the Plaintiff, George Savage, proven by a preponderance of the evidence that the
      Defendant, Officer Karl Dugal, committed an assault and battery against him?

       YES ________                 NO ________


                              Massachusetts Civil Rights Act

   5. Has the Plaintiff, George Savage, proven by a preponderance of the evidence that Officer
      Karl Dugal threatened, intimidated, or harassed him in order to prevent him from
      exercising a separate constitutional right?

       YES ________                 NO _________


                             State Law Malicious Prosecution

   6. Has the Plaintiff, George Savage, proven by a preponderance of the evidence that the
      Defendant, Officer Karl Dugal, initiated criminal proceedings against him maliciously
      and without probable cause?

       YES ________                 NO ________


If you answered “No” to all of Questions 1 through 6, then your deliberations are complete.
You may sign and date this form.

If you answered “Yes” to any of Questions 1 through 6, then proceed to the “Damages” section.




                                              2
        Case 1:17-cv-11263-WGY Document 52 Filed 01/28/19 Page 3 of 4




                                       Damages


   7. What amount of compensatory damages, if any, is Plaintiff George Savage entitled to
      receive?


      $_________________________________________________ (amount in numbers)



      $_________________________________________________ (amount in words)




_________________                       ________________________________
Date                                    Foreperson




                                           3
         Case 1:17-cv-11263-WGY Document 52 Filed 01/28/19 Page 4 of 4



Date: January 28, 2019                     Respectfully Submitted,

                                           DEFENDANT KARL DUGAL,

                                           Eugene O’Flaherty
                                           Corporation Counsel

                                           By his assistants,




                                           /s/ Matthew M. McGarry
                                           Erika P. Reis (BBO#669930)
                                           Senior Assistant Corporation Counsel
                                           Matthew M. McGarry (BBO#678363)
                                           Assistant Corporation Counsel
                                           City of Boston Law Department
                                           City Hall, Room 615
                                           Boston, MA 02201
                                           617-635-4031 (Reis)
                                           617-635-4042 (McGarry)
                                           Erika.Reis@boston.gov
                                           Matthew.McGarry@boston.gov



                               CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon counsel for all
parties of record via this Court’s electronic filing system.

Date: January 28, 2019                     /s/ Matthew M. McGarry
                                           Matthew M. McGarry




                                              4
